DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1- 13 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Tsujibayashi et al. (JP 2016 080756) in view of Seto et al. (US 2014/0079458 A1).
With respect to claims 1, 2 and 7-13, Tsujibayashi et al. (Fig.1) teaches an image forming apparatus 1 having an image holding unit 31 that holds a toner image,  a transfer unit 34, 35 that transfers the toner image held by the image holding unit onto a medium (P) in a transfer region (N) (paras [0017-0018], the translation provided), an humidity section i.e., a reduction unit that 
Tsujibayashi et al. does not teach the control unit which controls the reduction unit in accordance with a type of a medium to be used in such a manner that the electrical resistance of the first surface does not exceed a predetermined range.  
Seto et al. teaches an image forming apparatus 1 having an image holding unit 40 that holds a toner image,  a transfer unit 41 that transfers the toner image held by the image holding unit onto a medium (P) in a transfer region, an humidity adjuster i.e., a reduction unit that 12 and a control unit 15 that controls the reduction unit which adjust the humidity of a sheet (Fig.3 and the abstract) in accordance with a type of a medium to be used in such a manner that the inherent electrical resistance of the first surface does not exceed a predetermined range (paras [0049], [0070]-[0074]).  
In view of the teaching of Seto et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify the image forming apparatus of Tsujibayashi et al. by substituting the control unit as taught by Seto et al. for controlling the reduction unit in accordance with a type of medium to be used so as to maintain an inherent electrical resistance (since the electrical resistance is corresponded to humidity or water content in the medium) of a first surface of the medium in a predetermined range in place 
With respect to claims 3 and 4, Seto et al. teaches a detection unit 11A or 11B that detects humidity i.e., a water content of a medium (P), wherein the control unit causes the reduction unit to - 50 -operate when an inherent electrical resistance that corresponds to a water content detected by the detection unit exceeds the range, which is predetermined in accordance with a type of a medium (paras [0049] , [0050-0055] and [0068]).  
With respect to claims 5 and 6, Tsujibayashi et al. teaches the control unit 503 that does not cause the reduction unit to operate when humidity or a water content does not exceed the predetermined range (Fig.4, step (S4) and paras [0033],[0035]). 

Response to Arguments

	Applicants' arguments filed on December 21, 2020 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
 	
Conclusion
         	
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY H NGUYEN whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony H Nguyen/
Primary Examiner, Art Unit 2853